People v Yontz (2017 NY Slip Op 05277)





People v Yontz


2017 NY Slip Op 05277


Decided on June 29, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 29, 2017

107796

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vGREGORY J. YONTZ, Appellant.

Calendar Date: May 9, 2017

Before: Peters, P.J., Garry, Lynch, Devine and Mulvey, JJ.


Donna C. Chin, Ithaca, for appellant.
Weeden A. Wetmore, District Attorney, Elmira (Damian M. Sonsire of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered April 20, 2015, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the second degree.
Judgment affirmed. No opinion.
Peters, P.J., Garry, Lynch, Devine and Mulvey, JJ., concur.
ORDERED that the judgment is affirmed.